Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cora M. Hill appeals the district court’s orders dismissing her civil action for failure to establish a proper basis for jurisdiction over any of the named Defendants and denying reconsideration of those orders. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hill’s informal brief does not challenge the bases for the district court’s dispositions, Hill has forfeited appellate review of the court’s orders. Accordingly, although we grant leave to proceed on appeal in forma pau-peris, we affirm the district court’s judgments. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.